Citation Nr: 0205209	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June to November 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 1995 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO found that the veteran 
had not presented new and material evidence to reopen a claim 
for service connection for a low back disorder.  In July 
1998, the Board confirmed that decision.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1999, 
the veteran, through his attorney, and the Secretary of 
Veterans Affairs filed a Joint Motion to vacate the Board's 
decision and remand the case to the Board to consider the 
Federal Circuit Court of Appeals decision in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).   The Court granted that 
motion later that month.

In September 1999, the Board issued a decision which held 
that new and material evidence had been presented and that 
the claim had been reopened.  The Board remanded the reopened 
claim to the RO for further action.  In September 2000, the 
RO denied the claim after considering all of the evidence of 
record.  The RO confirmed the denial of the claim in October 
2001.  The case has now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  A low back disorder was not present during service, 
arthritis of the low back was not manifest within a year 
after separation from service, and the veteran's current low 
back disorder is not related to any incident during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, and arthritis of the low back may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for service connection for a low 
back disorder.  The veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The RO considered 
the provisions of the VCAA during the period the case was in 
remand status.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's only 
service medical records.  Although the veteran has reported 
that he was hospitalized during service, no records of any 
such hospitalization could be located.  A report of contact 
dated in May 1996 indicates that the Naval Clinic in Orlando 
Florida reported that the Naval Hospital there closed more 
than a year earlier, and all hospital records were sent to 
[the National Personnel Records Center] in St. Louis.  In 
July 1996, the National Personnel Records Center reported 
that the veteran's medical records were sent to the RO on 
July 1991.  The National Personnel Records Center has also 
informed the VA that no other service medical records could 
be found.  In December 1996, the NPRC specified that the 
veteran's name did not appear on the registry for the Naval 
Hospital in Orlando Florida for the period from July 1, 1970 
to August 31, 1970.  Therefore, the Board concludes that it 
is reasonably certain that the alleged service medical 
records described by the veteran do not exist exist, and that 
further efforts to obtain such records would be futile.

The post-service treatment records dated in 1986 and later 
have also been obtained, along with records from the Social 
Security Administration.  The veteran has been afforded 
disability evaluation examinations by the VA to assess the 
nature of his disabilities.  The veteran has presented his 
own written statements and those of other witnesses.  The 
veteran has declined the opportunity to have a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the service medical records, the statements, and 
the other evidence of record provide sufficient information 
to adequately evaluate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  See 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  See 38 C.F.R. § 3.303(d).

A signed statement of a veteran relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  See 
38 C.F.R. § 3.304(b)(3).

The Board notes that the veteran did not have combat service, 
nor does he claim that he incurred an injury during such 
service.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) (which require the VA to accept lay evidence of 
service incurrence notwithstanding the fact that there is no 
official record of such incurrence) are not applicable to the 
present appeal.  Nevertheless, the Board must still consider 
and weigh all lay evidence along with the other evidence 
which is of record.  See 38 C.F.R. § 3.303(a).

III.  Factual Background

In his original claim for disability compensation which he 
submitted in May 1991, the veteran reported that he sustained 
a back injury in July 1970 during basic training.  He 
reported being treated in Orlando, Florida.  In his 
substantive appeal statement of September 1995, the veteran 
stated that he injured his back in boot camp when he was 
running and slipped and fell.  He said that he was admitted 
to a hospital in Orlando, Florida, for about a week.  In a 
written statement dated in August 2000 the veteran again 
asserted that he hurt his back in service and had problems 
thereafter.  

The veteran has presented witness statements from relatives.  
A written statement dated in August 2000 from the veteran's 
wife shows that she met him in 1980 and married him in 
December 1981.  She reported that she was very familiar with 
the veteran's back condition, and that the veteran had told 
her of his injury to his back while in the Navy boot camp in 
Florida in 1970.  She states that she knew that he had severe 
back pain which related back at least 9 or 10 years prior to 
the time he reinjured his back at work in 1991.  She 
expressed her belief that the on the job injury simply 
aggravated the back condition which started while he was in 
the Navy.  

A letter from the veteran's older brother dated in August 
2000 is to the effect that after the veteran got out of 
service he shared an apartment for two years with the 
brother.  The veteran reportedly told the brother that he had 
injured his back while at boot camp.  The brother stated that 
he knew the veteran had back problems because of the hunched 
over way that he walked.  The brother reported that he 
subsequently kept in touch with the veteran and knew that the 
veteran's back problems got worse.  

The veteran's service medical records do not contain any 
references to a low back disorder.  A record dated in August 
1970 shows that he was referred to the recruit evaluation 
unit after repeatedly failing tests.  There was no mention of 
any back injury.  

A service medical record dated in September 1970 shows that 
the veteran was treated for acne.  Again, there was no 
mention of his back.  

A record dated in October 1970 shows that the veteran had a 
fever.  The impression was tonsillitis.  

A service medical record dated November 1970 shows that the 
veteran was found to be physically qualified for separation 
from active duty.  It was stated that he had been examined 
during the past 60 days and it had been determined that he 
was physically qualified for separation from active duty.  It 
was reported that no defects had been noted which would 
disqualify him from the performance of his duties, nor had he 
suffered any injuries or illness during the period of active 
duty.  It was further stated that if the veteran should be of 
the opinion that the statement was not correct, a medical 
officer would evaluate his claim, and if indicated, refer him 
for further study.  The document was signed by the veteran 
and it was stated that the signature indicated that he 
understood the foregoing statement.  

On November 20, 1970, the veteran was separated from Naval 
Service by Aptitude Board action.  His health record was 
terminated as of that date.  

With respect to post-service records, the Board notes that 
there is no evidence of a chronic disorder such as arthritis 
of the spine within a year after separation from service.  
The earliest post-service medical record containing 
references to any type of back disorder is dated in March 
1986.  The record from the Murray Chiropractic Center 
indicates that the veteran was seen for a complaint of low 
left lumbar pain with a date of pain onset of January 21, 
1986.  There is no indication in these records that any of 
the symptoms dated back to his period of service.

Many other post service records also indicate that the 
veteran's back problems are due to post service injuries.  A 
record from the Dallas Neurological Clinic dated in March 
1992 states that the veteran "reports a work related injury 
causing a herniated disc at L5-S1 on 3/19/91."  

A vocational rehabilitation decision orthopedic medical 
report dated August 1993 reflects that the veteran had a 
"date of onset, March 1991 for low back problem."  It was 
further noted in the body of the report that while lifting at 
work in March 1991 he heard a pop in his back.  An MRI in 
October 1991 reportedly showed a herniated disc.  

The report of a spine examination conducted by the VA in 
November 1993 shows that the veteran had "no bone or joint 
problems referable to his military service."  He had a 
history of hurting his back in March 1991 while lifting at 
work and had been diagnosed as having an L5/S1 disc.  
Following examination, the pertinent diagnosis was history of 
back injury with heavy lifting in March of 1991 diagnosed as 
a herniated nucleus pulposus at L5/S1.  

In the most recent medical evidence the veteran reports that 
his current back disorder is related to service.  The report 
of a spine examination conducted by the VA in August 1996 in 
connection with the veteran's claim for compensation shows 
that the examiner noted that the veteran reported injuring 
his back during boot camp.  Following examination, the 
pertinent diagnosis was chronic degenerative lumbosacral 
disease with history of L5/S1 disc with progressive changes.  
The report does not contain any opinion regarding the date of 
onset of the disorder.  

A record dated in August 1999 from Justo Gonzalez, M.D., 
shows that the veteran reported having an accident in 
November 1970.  

The veteran has also submitted a statement from Troy Murray, 
a chiropractor dated in October 2000.  The chiropractor noted 
that he had treated the veteran in March 1986.  He further 
stated that 

I have been asked for an opinion on the likelihood 
that the lumbosacral spinal disorder or disease 
which I diagnosed in March 1986 was related to a 
back injury which the patient suffered in 1970 
while in service.  As a predicate for my opinion, I 
am asked to assume that the veteran did injure his 
low back in service, and that he experienced low 
back pain and disabling residuals of that pain from 
the time of his service discharge in 1970 up to the 
time of my examination; and to assume that there 
were no other injuries or trauma to the low back 
after service up to the time of my 1986 
examination.  Based on these assumptions, my 
examination, tests, recorded objective signs and 
diseases, I conclude that it is very likely that my 
diagnosis of the veteran's low back disease and 
defects were a direct result of the service injury.  

The evidence also includes the report of a spine examination 
conducted by the VA in January 2001.  The examiner noted that 
the veteran gave a history of injuring his back in basic 
training in 1970.  The examiner noted that in going through 
the veteran's chart, he did not find any record that the 
veteran had been on sick call in the service.  In an 
examination report addendum, the examiner clarified his 
opinion by stating that "I am of the opinion that the 
current back condition is less likely than not due to 
injuries while on active duty.  I don't find it recorded in 
the record that he was on sick call with it."  

Another VA spine examination was conducted in August 2001.  
The report shows that the examiner obtained a full history 
from the veteran.  He reported that while in service he was 
running with a rifle over his head and fell and hurt his back 
on some concrete and sustained back pain.  X-rays taken were 
said to have shown a ruptured disk at the L5/S1 level.  He 
reported that he was hospitalized for a few days and sent 
back to duty.  He reported that his back continued to hurt 
him, gradually getting worse.  He worked doing welding for 
twenty years and returned in 1993.  He reported reinjuring 
his back as many as fifteen times while working.  Following 
examination, the impression was degenerative arthritis and 
degenerative disk disease of the lumbar spine with chronic 
back pain with questionable radicular radiation and MRI in 
2/2001 showing degenerative changes without overt herniated 
nucleus pulposus.  The examiner also made the following 
comments

Stately, this man's initial injury occurred from a 
fall while in the service.  There is no record of 
this in his file.  The degree of findings here, in 
terms of objective abnormality, are moderate in 
degree, seemingly stable, not progressive as I can 
determine.  I would feel that it is as likely as 
not that this back injury is interrelated with the 
fall that he had while in the service.  As his 
examination features are not all that striking, the 
degree of disability here is not as bad 
objectively, as his symptoms would suggest.  MRI 
did not show that degree of abnormality and the 
absence of any historical backing up of this injury 
while in the service.  

IV.  Analysis

In analyzing the evidence which is of record, the Board 
initially notes that the veteran's attorney has argued that 
the November 1970 entry contained in the veteran's service 
medical records (which was to the effect that it had been 
determined that he had not sustained illnesses or injuries 
during his period of active service) is a signed statement 
against interest which may not be considered pursuant to 
38 C.F.R. § 3.304(b)(3).  The Board finds that it is 
questionable whether the entry comes within the prohibition 
of § 3.304(b)(3) as that regulation applies only to 
statements by veterans.  The entry in question does not 
purport to be a statement by the veteran, but rather a 
statement from the military to the veteran.  Nevertheless, to 
resolve this question of regulatory interpretation in favor 
of the veteran, the Board will weigh the evidence without 
considering that service medical record entry.

After considering all of the evidence of record, the Board 
finds that the histories given by the veteran when seeking 
medical attention many years after service, namely that his 
back pain was of recent post-service onset, have higher 
credibility than the history of having incurred back pain in 
service which he has presented in support of his claim for 
monetary benefits.  When seeking medical attention, it was in 
the veteran's own best interest to provide an accurate report 
as to the history of the disorder, whereas, when filing a 
claim for disability benefits that is not necessarily the 
case.  The Board also notes that there have also been 
variations in the veteran's account which reduce the 
reliability of his reports.  For example, in his original 
claim he reported that he injured his back in July 1970, but 
in the record from Dr. Gonzalez dated in August 1999 he 
reported that the injury occurred in November 1970.  

Regarding the lay statements, the Board notes that neither 
the veteran's brother nor his wife claim to have been present 
when the claimed in-service injury occurred.  Therefore, 
those statements have little probative value when considering 
whether an injury occurred in service.  Moreover, as with the 
veteran's own statements, the statements by the witnesses, 
which were prepared for use in connection with the veteran's 
claim for benefits, have less credibility than the statements 
made by the veteran when seeking medical treatment.  

With respect to the medical opinion from the chiropractor 
linking the current problems to service and the VA opinion in 
August 2001 which said that it was as likely as not that the 
current back disorder was due to an injury in service, the 
Board notes that both opinions are based on the assumption 
that the veteran actually did injure his back in service.  
The Board has rejected that assumption.  Therefore, the 
opinions provide no support for the claim.  An opinion based 
on an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  See also 
Grover v. West, 12 Vet. App. 109 (1999) (holding that due to 
the lack of service medical evidence indicating a fracture 
suffered during service, any post-service medical reference 
to a fractured foot suffered by the veteran in 1975, without 
review of his service medical records, could not be 
considered competent evidence). 

To establish service connection for an injury, a veteran must 
be injured while he was in service.  See Cahall v. Brown, 7 
Vet. App. 232 (1994).  In light of the lack of medical 
evidence showing complaints, findings or a diagnosis in 
service, the lack of any evidence of treatment for a back 
disorder until more than 15 years after service, and the 
numerous treatment records containing a history of post-
service onset of the back disorder, the Board finds that the 
veteran did not injure his back during service.  The Board 
further finds that a low back disorder was not present during 
service, was not manifest within a year after separation from 
service, and is not shown to be related to any incident 
during service.  Accordingly, the Board concludes that a low 
back disorder was not incurred in or aggravated by service, 
and arthritis of the low back may not be presumed to have 
been incurred in service.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

